  Case 2:19-cv-18808-JMV Document 10 Filed 07/26/21 Page 1 of 4 PageID: 178




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
KAREEM PRUNTY,                                :
                                              :
                       Petitioner,            :                     Civil Action No.
                                              :                     19-18808 (JMV)
                       v.                     :
                                              :                 OPINION & ORDER
BRUCE DAVIS, et al.,                          :
                                              :
                       Respondents.           :
                                              :

       Before the Court is Petitioner’s request seeking a stay and abeyance of this matter while he

pursues unexhausted claims in state court through a second post-conviction relief (“PCR”) petition.

(D.E. 1, at 23–27.) In an earlier Order, the Court ordered and received a limited Answer from

Respondents to address Petitioner’s request for a stay, and Petitioner filed a Reply. (D.E. 2, 5, 8.)

In opposing the stay, Respondents contend that Petitioner’s ineffective assistance of PCR counsel

claims are not cognizable in a habeas petition. (D.E. 5.)

       To merit a stay, Petitioner must establish: (1) that he has good cause for his failure to raise

the additional claims before; (2) that the additional claims have factual and legal merit; and (3)

that he is not engaging in intentional dilatory litigation tactics. Rhines v. Weber, 544 U.S. 269,

277–78 (2005).

       With those principles in mind, two of Petitioner’s unexhausted claims appear to be of the

ineffective assistance of PCR counsel variety. (D.E. 1, at 24.) Generally, ineffective assistance of

PCR counsel claims are not cognizable under 28 U.S.C. § 2254. See 28 U.S.C. § 2254(i) (“The

ineffectiveness or incompetence of counsel during Federal or State collateral post-conviction
    Case 2:19-cv-18808-JMV Document 10 Filed 07/26/21 Page 2 of 4 PageID: 179




proceedings shall not be a ground for relief in a proceeding arising under section 2254.”).

Similarly, the Supreme Court has held that “a petitioner cannot claim constitutionally ineffective

assistance of counsel in [state post-conviction] proceedings.” Coleman v. Thompson, 501 U.S. 722,

752 (1991).

        In the present case, Respondents rely on Coleman, citing the general proposition that one

cannot raise ineffective assistance of PCR counsel claims in a § 2254 petition. (D.E. 5, at 3.) In

response, Petitioner argues that Martinez v. Ryan, 566 U.S. 1 (2012), applies to some of his claims.

(D.E. 8, at 2.) In Martinez, the Supreme Court set forth a limited exception to the general rule and

held that inadequate assistance of PCR counsel at initial review proceedings “may establish cause

for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Martinez, 566 U.S.

at 9.

        In his Petition, Petitioner argues that PCR counsel failed to raise two claims of ineffective

assistance of trial counsel. (D.E. 1, at 23–27.) Accordingly, this Court may be able to construe

these claims as parts of ineffective assistance of trial counsel claims, which are cognizable under

§ 2254. Gamble v. Johnson, No. 15-8358, 2019 WL 366558, at *2 (D.N.J. Jan. 30, 2019). In other

words, the Court could construe “that Petitioner failed to raise certain ineffective assistance of trial

counsel claims at his first PCR proceeding because of the alleged ineffective assistance of his PCR

counsel.” Id.

        As a result, the Court finds that Petitioner demonstrates “good cause” 1 under Rhines to

issue a stay. See Suarez v. Johnson, No. 17-2767, 2017 WL 5157392, at *3 (D.N.J. Nov. 7, 2017)




1
 The Court recognizes that Petitioner’s last unexhausted claim, his Brady claim, is insufficient to
meet the requirements under Rhines. Nevertheless, the Court will grant the stay based on
Petitioner’s other claims and will permit Petitioner to exhaust all of the claims in his second PCR
petition. See Gamble, 2019 WL 366558, at *2 (concluding similarly).
                                                   2
  Case 2:19-cv-18808-JMV Document 10 Filed 07/26/21 Page 3 of 4 PageID: 180




(finding Martinez claims sufficient to establish “good cause” under Rhines). Further, the Court

finds that the claims are not “plainly meritless,” and that it does not appear that Petitioner is

engaging in dilatory litigation tactics. See Rhines, 544 U.S. at 277–78. Consequently, the Court

concludes that Petitioner has met his burden under Rhines and will grant his request to stay this

matter.

          To the extent Respondents contend that the Court should deny the stay because Petitioner’s

second PCR petition is likely time barred, the Court disagrees. According to Respondents,

Petitioner did not file anything since the denial of his first PCR petition in 2016. (D.E. 5, at 2–3.)

Petitioner contends, however, that he has appealed that decision to the Superior Court of New

Jersey, Appellate Division, and to the Supreme Court of New Jersey, receiving both denials in

2019. (D.E. 1, at 20.) Consequently, Petitioner has put furth sufficient information indicating that

his second PCR petitioner may not be time barred. In any event, if his second PCR petition is

indeed time barred, this Court will await a decision from the state courts to that effect.

          For the foregoing reasons, and for good cause shown,

          IT IS, on this 26th day of July 2021,

          ORDERED that Petitioner’s motion to stay and abey this matter, (D.E. 1, at 23–27.), is

GRANTED; and it is further

          ORDERED that the Clerk of the Court shall STAY and ADMINISTRATIVELY

TERMINATE this matter until Petitioner has exhausted the claims in his second PCR petition; and

it is further

          ORDERED that within thirty (30) days of exhausting his claims, i.e., after a final decision

from the Supreme Court of New Jersey, Petitioner may request that this Court reopen this matter

and lift the stay; and it is further



                                                   3
  Case 2:19-cv-18808-JMV Document 10 Filed 07/26/21 Page 4 of 4 PageID: 181




       ORDERED that the Clerk of the Court shall serve a copy of this Opinion and Order on

Petitioner by regular mail.



                                                                                    __
                                                       JOHN MICHAEL VAZQUEZ
                                                       United States District Judge




                                            4
